Per curiam.
The jury’s verdict and judgment modifying downward the father’s child support obligation is supported by the evidence and not contrary to law. Kitchin v. Kitchin, 219 Ga. 417 (133 SE2d 880) (1963). The mother’s contention that the father’s testimony was ambiguous involved matters of evidence for cross examination or defense. She introduced no evidence. The mother has failed to show how she was harmed by the admission of the father’s testimony as to his indebtedness rather than the notes themselves under the best evidence rule. We affirm.

Judgment affirmed.


All the Justices concur, except Marshall, J., who is disqualified.